Per Curiam:
Under the urgent circumstances and in accord with the desire of the parties, we'will regard these proceedings as if in form proper *881for summary relief, in order to dispose of this matter upon the merits, but without intention to make a precedent so far as the present procedure in court is concerned. We think that sections 2 and 45 of the Election Law* may be read together, and that the intent of the act is that while the provisions of article .4 of the law are not controlling generally as to nominations for town, village and school district officers, yet subdivision 4 of section 45 is applicable in that it specifically prescribes the procedure as to party nominations for town, ward and village officers. In other words, the latter provision falls within the saving clause in the first sentence of the said section 2, “ Except as otherwise herein provided.” It follows that the disposition of the objections made by the town clerk was right, and that the orders must be affirmed, but without costs, denies, P. J., Burr, Thomas, Carr and Stapleton, JJ., concurred. Orders affirmed, without

Consol. Laws, chap. 17 (Laws of 1909, tihap. 22), §§ 2, 45, added by Laws of 1911, chap. 891.—[Rep.